                        L~'W~S BRISBOIS SISGAARD &SMITH Lz~P
                        RACHEL L. McCLINTQCK(SBN Zb2006)                                 c~F~~, u.s.~i°~crcouar
                      2   E-Mail: ~ache1.1V1cClintock@iewisbrisbQis.com
                        6~3 V4~est S Street, Suite 40~Q
                      3 Los Angeles, California 9071                                            FEB - 5 ~~~s
                        Telephone: 213.250.1800
                      4 Facsimile:  213.25 .7900                                       ~~~~T~„~ ..,.._....__ __
                      5 THE LAW OFFICES aF STEPHEN M.SENARDQ                                                       —
                        A PROFESSIONAL LAW C(3RPdRAT~ON
                      6 STEPHEN M. BENARDO(SBN I &239}
                          E-Maid: Steve@B~nardoLaw.com
                      7 15233 Venturi Boulevard, Suite 420
                        Sherman C]aks, California 91}03
                      8 Tele~h~ne: 818.78$.~30~
                        Facs~mfle: 818.788.24G~
                      9
                        LAW OFFICES OF STIJART L. CARRQLL
                     1Q STUART L. CARROLL ~SBN 1b39$0)                                    priority          —
                          E-Mail: Stuart Carrot aw.com                                    Send
                     11 X00 Continental oulevard, Suite b~Q                               Enter
                        Ei Segundo, California 90245                                      C~osed
                     12 Telephone: 310.(k5.1935                                           ~'~s-6 f
                                                                                          1S-2/JS-3
                     ~3 Attorneys for Defsr~dants, Counter-Claimants and                  scan o~~y
                        Third-Party Plaintiff LIL' DUDE PROPERTIES,
                     14 LLC and ALAN MAYER
                     15                                 U~T~TED STATES DI5'~RICT COURT'
                     lb                               CENTRAL D~STR.~CT OF CAL~FaRNIA
                     17
                     18 ~ AMANDA GARCIA,                                CASE NO. 2:1 S-cv-I OD93-SVW-AFM
                                               Plaintiff,
                     19
                     24              vs.
                                                                        ~~sszgned   tv:
                                                                          he Ikon. Stephen V. Wilson
                                                                         P           + D URl3ER G~tANTING
                     2~ LIL' D[1DE PR~PERTIE~ LLC;
                        ALAN MARCELA MAYE~; AND
                                                                        ~A1~IU
                                                                          LAINTIFF ~1VIANDA GARCIA
                                                                               DEFENDANTS ~..IL' DUDE
                     2z DC3E5 1 through S~, inclusive,                  PRQPER'I'IES,LLC AND ALA~i
                                                                        MARCELA.IV~AYER'S JCl~NT
                     23                        Defendants,              ST~PULATI~N FOR REMAND TQ
                                                                        STATE COURT
                     za
                     ~~ ~ ~~
                     2~ 111
                     27 111

L.EWIS               2~ 11!
BRIS6015
81SGAARI?                 ~IS3l-'9245-6581,1                                                      2:18-CV-1 Qfl93-SVW-AC'M
&51tRIF~ LLP                         [PROPOSED]ORDER GRANTING JOINT STIPULATIQN rOR REMAhf17 TO STATE COURT
AiIfXN~E'iS ni tnW
                                                            PRQ              QRDEIt
                  2               On February I, ~fl19, the Parties to t11e above-referenced action filed a Jaunt
                  3 Stipulation to Remand the Removed Action. The Court having reviewed the
                  4 stipulation and good cause appearing, orders as foli~ws:
                  5
                                  1.       The Parties' Stipulation is approved;
                  6
                  7              2.        Central District of California Case Number 2:18-c~-1Q093-SVW-AFM
                  S styled AMAI~IGA G~tCIA v. LIL' DUIJE PROPERTIES, LLC, et a1. is hereby
                  9 remanded to the Superior Curt of the State of California in and for the County of
                 ~0 Los Angeles.
                 11
                 12
                 l.3 IT IS SQ ORDERED.
                 14
                      Dated:                                                            %
                 15
                                                                            Honorably Stephen V. Wilson
                 ~6
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 zs
                 Zs
                 a~
i.EWlS           28
BRf56~lS
815GAAR0              4831-9245-fi5E 1.l                                ~                      2; L $-C V-I OQ93-SV W-AFM {
& SklrtfH LtP                    [PRQP05ED]ORDER GRANTING ]DINT STIPULATiOI~i FOR REMAND TO STATE COURT                   j
nnorartvsA~ uw
